Citation Nr: 1732407	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  14-10 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to exposure to Agent Orange or as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty May 1969 to May 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2013 and June 2013 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Board denied the claims on appeal in an October 215 decision, which the Veteran appealed to the Court of Appeals for Veterans Clais (Court).  In September 2016, the Court granted a joint motion of the parties and remanded the appeal to the Board for action consistent with the joint motion.  

In August 2015, the Veteran testified during a videoconference hearing before a Veterans Law Judge who is no longer with the Board.  A transcript of this proceeding is of record.  In June 2017, the Veteran was notified that he is entitlement to another hearing.  See 38 U.S.C. A. § 7107(c) (West 2014).  Later that same month, in a written correspondence, the Veteran's representative stated that he did not desire another hearing.  

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served at Royal Thai Air Force Base in Udorn, Thailand, from
November 1970 to December 1971 and from April 1972 to July 1972; he is presumed to have been exposed to herbicides during this service.

2.  The Veteran has Parkinson's disease that is related presumptively to his in-service herbicide exposure.


CONCLUSION OF LAW

Parkinson's disease may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection is warranted when a claimant shows: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6)(iii).  The diseases that are listed at 38 C.F.R. § 3.309(e), including Parkinson's disease, shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

In addition, VA's Compensation & Pension Service (C&P) has issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Based Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.  VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  ("M21-1MR").

Given this information, C&P has determined that special consideration should be given to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans.  Significantly, C&P stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identifies several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  C&P indicated that herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Additionally, the Board notes that with respect to all claims, if there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran contends that he developed Parkinson's disease as a result of herbicide exposure while working on the flight line while stationed at Udorn Royal Thai Air Force Base.  He specifically contends that his responsibilities on the flight line placed him near the perimeter of the base.  As noted above, Parkinson's disease is a presumptive disease.  38 C F R § 3 309(e).  The medical evidence of record indicates that the Veteran was diagnosed with Parkinson's disease in February 2009.  Therefore the pivotal issue is whether or not the Veteran was exposed to herbicides (Agent Orange).

Service personnel records reflect that the Veteran served at Udorn Air Force Base from November 1970 to December 1971 and on temporary duty assignment (TDY) from April 1972 to July 1972.  His MOS was a weapons mechanic.

The Veteran contends that his duties as a weapons mechanics during this period of service were primarily performed on the flight line and runways at Udorn Air Force Base.  Specifically, the Veteran contends that he armed and de-armed munitions and performed maintenance checks and repairs on the aircrafts located on the flight line and runways of the base, which he asserts were near the base's perimeters.  As support of this contention, the Veteran provided aerial maps and pictures of the base which purportedly depicts these areas.  In a March 2013 written statement, he estimates that the arm/de-arm area was located at the end of the runway, approximately 75 feet from the perimeter and that the TDY barracks were very close to the perimeter fence.  The Veteran essentially claims that he was exposed to Agent Orange during this service due to the close proximity of the flight lines and runways to the base's perimeters.  

Notably, the Veteran is competent to state that he had significant exposure to the base perimeters while stationed at Udorn Air Force base in Thailand.  The Board finds that the Veteran's MOS and lay testimony regarding his duties in service are consistent with work around the perimeter of the base during the Vietnam era.  Moreover, his service personnel records document that he performed duties on the flight line while serving at the air base, to include loading/unloading munitions and performing electrical and mechanical functional checks of aircrafts.  His contentions that he worked in close proximity to the base perimeters, while not confirmed by official service records, have been consistent since he filed his claim; his descriptions in this regard are similar to those included in written statements provided by service members who served with him at Udorn and the photographic evidence he provided.  While his MOS is not specifically mentioned in the May 2010 C&P bulletin as one indicative of service around the perimeter, the Board finds the Veteran's testimony with respect to his duties to be credible.  The Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran was exposed to herbicides, and as a result, the Veteran shall be given the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102; Ortiz, 274 F.3d at 1365.  As a result, he is presumed to have been exposed to herbicides during his service at Udorn Air Force base.

In sum, the Board finds that the Veteran was exposed to herbicides while stationed at Udorn Air Force Base in Thailand, and he subsequently manifested Parkinson's disease after separation from service.  Given these facts, and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for Parkinson's disease is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for Parkinson's disease, due to Agent Orange exposure, is granted.


REMAND

Regarding the remaining claim on appeal, it is unclear from the medical evidence the exact nature and etiology of the Veteran's claimed acquired psychiatric disorder.  Specifically, a February 2010 VA treatment record shows a diagnosis of depression and a later March 2011 VA treatment record shows a diagnosis of PTSD.  However, VA examiners later determined in November 2013 and June 2014 that the Veteran did not meet the criteria for a PTSD diagnosis.  The November 2013 examiner noted that the Veteran's depressive symptoms were a complication of Parkinson's disease and the June 2014 VA examiner related the Veteran's depression to his general medical condition.  Subsequent private treatment records dated in 2015 show diagnoses of anxiety disorder, PTSD, intermittent explosive disorder, and depressive disorder; these records document the Veteran's reports of traumatic experiences during his service in Vietnam and due to in-service surgical treatment for a pilonidal cyst.  Given the varying psychiatric diagnoses, coupled with the lack of a sufficient etiological opinion, the Veteran must be afforded a VA examination to determine whether any current psychiatric disorder is related to service or his now-service connected Parkinson's disease.

As the medical evidence has raised the issue of whether the claimed psychiatric disorder is related to the Veteran's Parkinson's disease, the AOJ must provide the Veteran with proper notice regarding the evidence necessary to establish service connection on a secondary basis under 38 C.F.R. § 3.310.  See 38 U.S.C. § 5103A.

While on remand, the AOJ should take appropriate action to obtain all outstanding VA and private treatment records identified by the Veteran as relevant to the claim.

 Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice regarding the claim of entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected Parkinson's disease.  

2.  Undertake appropriate development to obtain any outstanding medical records pertinent to the claim. 
 
3.  Then, the Veteran should be afforded an examination by a VA psychiatrist or psychologist to determine the etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, and with consideration of ALL lay statements of record, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  The examiner must then respond to the following:

(a)  Provide an opinion as to whether there is a 50 percent or better probability that PTSD has been present at any time during the period of the claim.  The examiner should address in detail whether a confirmed in-service stressor supports a diagnosis of PTSD at any time during the period of the claim, whether the Veteran's symptoms relate to that in-service stressor, and whether the criteria for a diagnosis of PTSD are met.

If a diagnosis of PTSD during the period of the claim is not warranted, the examiner should explain why the Veteran does not meet the criteria for the diagnosis.

(b)  With respect to each additional acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The examiner must consider and reconcile any conflicting medical evidence or opinions of record.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  

4.  After all development has been completed, re-adjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


